In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated October 4, 1991, which denied its motion for summary judgment dismissing the complaint and granted the plaintiffs’ cross motion to strike the affirmative defense of the Workers’ Compensation Law.
Ordered that the order is affirmed, with costs.
The plaintiff Deborah Kaplan was injured on January 20, 1988, when she allegedly fell in premises owned and operated by Bayley Seton Hospital (hereinafter Bayley Seton). At the time of her injury, she was on her way to work at a psychiatric facility which was operated by St. Vincent’s Medical Center of Richmond (hereinafter St. Vincent’s). The St. Vincent’s facility was located in the Bayley Seton building. Both hospitals were owned by the Sisters of Charity Health Care Corporation, a not-for-profit corporation. However, the two hospitals were individual corporations, which filed separate income tax returns, had separate budgets, and were thus separate legal entities. The record clearly indicates that at the *462time of the accident, the plaintiff was employed solely by St. Vincent’s. Although the two hospitals were financially interrelated and provided the same group insurance coverage, these facts are insufficient to shield Bayley Seton from tort liability (see, Bernardo v Melville Indus. Assocs., 148 AD2d 486; Samaras v Gatx Leasing Corp., 75 AD2d 890; Buchner v Pines Hotel, 87 AD2d 691, affd 58 NY2d 1019). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.